ORDER
The Disciplinary Review Board having filed a report with the Court on April 18, 1995, recommending that BRUCE E. FOX of BAYONNE, who was admitted to the bar of this State in 1974, and who was thereafter transferred to disability inactive status by Order of this Court dated January 23, 1991, and who remains on disability inactive status at this time, be disbarred for violation of RPC 1.1(a) and (b) (gross neglect and pattern of neglect) in five matters and RPC 8.4(b), (c) and (d) (commission of a criminal act, conduct involving dishonesty, and conduct prejudicial to the administration of justice) by bribing a court clerk to backdate the filing of two personal injury complaints for which the statute of limitations had expired;
*615And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that BRUCE E. FOX be disbarred, effective immediately, and that his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by BRUCE E. FOX pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that BRUCE E. FOX comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that BRUCE E. FOX reimburse the Disciplinary Oversight Committee for appropriate administrative costs.